Citation Nr: 1413543	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-37 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Validity of an overpayment of educational benefits in the amount of $1,922.80.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel




INTRODUCTION

The Veteran served on active duty from September 2003 to September 2007.

This matter is on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that an overpayment in the amount of $1,922.80 was created from the date the Veteran withdrew from classes on February 22, 2010 until April 1, 2010.

The Veteran requested a hearing before a Veterans Law Judge.  Such a hearing was scheduled for September 2011, and he was provided with notice of the scheduled time and date; however, he failed to report for the hearing and has not made any attempt to show good cause for his failure to appear or to request a new hearing.  Under these circumstances, the request for a hearing is considered to have been withdrawn.  38 C.F.R. § 20.704(d).

In his May 2010 notice of disagreement, the Veteran appeared to raise the issue of entitlement to a waiver of indebtedness based on financial hardship for the overpayment of education benefits in the amount of $1,922.80.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was receiving education benefits under the Montgomery GI Bill (Chapter 30).  In January 2010, the RO received an enrollment certification from Cameron College, indicating that the Veteran would attend courses for a medical billing specialist program from December 2009 to December 2010.  In a February 2010 letter, the RO noted that the Veteran was already enrolled in two other programs and asked him to choose which of the three programs he wanted to pursue.  On the same day in February 2010, the Debt Management Center (DMC) in St. Paul, Minnesota issued a letter to the Veteran notifying him that he had received $6,000 in education benefits that he was not entitled to receive.

In an undated VA Form 22-1995 (Request for Change of Program or Place of Training), the Veteran indicated that he completed his program at National Paralegal College on February 5, 2010, and that he wanted to attend the medical billing specialist program at Cameron College.

In April 2010, VA received notice from Cameron College that the Veteran had withdrawn on February 22, 20[10].  Later in April 2010, the Veteran stated that the school withdrew him because he did not get paid for the months he was enrolled.  He requested an audit of his account.  He also stated that he had already applied for a "hardship waiver," apparently for the $6,000 debt.  In correspondence also received in April 2010, the Veteran responded to the February 2010 DMC letter and accepted "full responsibility that [he] did receive the funds [$6,000], yet [he] believed that this money was approved on school enrollment under Chapter 30."  He requested a waiver of indebtedness of $6,000 and provided documents in support of his contention that repaying the debt would cause financial hardship.

In April 2010 correspondence, the RO acknowledged the Veteran's audit request and stated that he withdrew from courses on February 22, 2010, up until April 1, 2010, and this created an overpayment of $1,922.80 that he must repay.  The letter did not address his assertion or suggestion that he was dismissed by Cameron College because payment had not been received for the months when he was enrolled.

In May 2010 correspondence, the Veteran expressed disagreement with the validity of the debt.  He believed that he was not overpaid "from February 6 [sic] to April 1, 2010 because the DMC had collected $2,700, applied $840 to his debt, and returned the rest to his [educational] entitlement."  He also asserted that collecting the $1,922.80 debt would cause him "great hardship."

A July 22, 2010 Audit Sheet reflects that $1,922.80 was paid from February 23 through March 31, 2010; the sheet provides no other details.  A July 2010 decision on waiver of indebtedness by the RO Committee on Waivers indicated that two $3,000 checks from VA were issued on October 5 and October 7, 2009, as advance payments for education.  The decision indicated that the original amount of the debt was $6,000, and the current balance was $3,217.  A separate RO letter dated in July 2010 denied the request for a waiver.  The RO explained that allowing the Veteran to keep the $6,000 advance payment and the benefits for Fall 2009 (when he certified that he was enrolled for the Fall 2009 term) would result in a duplicate payment and unjust enrichment at the expense of the government.  The RO concluded that the Veteran was responsible for repaying the advance payment of $6,000 and that significant financial hardship was not shown.

An August 2010 statement of the case addressed the validity of the overpayment of educational benefits in the amount of $1,922.80 and seemed to explain that the debt was created after the Veteran withdrew from Cameron College on February 22, 2010.

In his August 2010 substantive appeal, the Veteran stated that the "proper amount applied to the $6,000 debt was $860.20.  The remainder, which is the disputed overpayment, is $1,922.80."  He asserted that he never received the $1,922.80 and that this debt amount was recouped from somewhere and improperly applied by the DMC to his $6,000 debt.

The Board has reviewed the entire claims file, including the electronic records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) files, but has not located any detailed accounting or audit provided to the Veteran regarding the $1,922.80 debt.  He appears to believe that neither he nor Cameron College received payment for a period when he was enrolled and that the college dismissed him on February 22, 2010, because they had not received payment for classes.  He also believes that the $1,922.80 debt was already satisfied and applied to his $6,000 debt.  The Board is unable to address the Veteran's concern based on the evidence in the claims file because there is not enough information as to whether he or Cameron College actually received payment for his education program or regarding the circumstances of his withdrawal or dismissal on February 22, 2010.  The Board also requires a detailed accounting regarding the debt.  Therefore, the RO/AMC should provide a detailed record to the Veteran that explains exactly how the $1,922.80 debt was created, including when that amount was issued to the Veteran or a college and how the $1,922.80 debt relates to his $6,000 debt, if at all.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain or prepare a record for the Veteran's file that shows exactly how his debt of $1,922.80 was calculated (i.e., when payment that included the amount of the $1,922.80 was issued to Cameron College or the Veteran; whether he withdrew or was dismissed due to non-payment for his courses from Cameron College on February 22, 2010; and how the debt of $1,922.80 relates to the $6,000 debt, if at all).  This information must be furnished to the Veteran. 

2.  After completing the above action, readjudicate the claim.  If the claim continues to be denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


